UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective Balanced investment comprising a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value June 30, 2016 Class IA: $9.94 Class IB: $9.92 Total return at net asset value George S&P 500 Putnam Index Barclays U.S. Blended Index (as of Class IA Class IB (primary Aggregate (secondary 6/30/16) shares* shares* benchmark) Bond Index benchmark) 6 months 3.21% 3.13% 3.84% 5.31% 4.62% 1 year 0.75 0.56 3.99 6.00 5.23 5 years 48.61 46.77 77.02 20.28 54.41 Annualized 8.25 7.98 12.10 3.76 9.08 10 years 44.94 41.40 104.65 64.97 99.37 Annualized 3.78 3.52 7.42 5.13 7.14 Life 104.38 96.22 165.45 156.80 189.08 Annualized 4.01 3.78 5.52 5.33 6.02 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the S&P 500 Index and 40% of which is based on the Barclays U.S. Aggregate Bond Index. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund 1 Report from your fund’s managers What was the market environment like during the fund’s six-month reporting period ended June 30, 2016? In the early part of 2016, stock and bond markets around the world generally suffered from low commodity prices and economic risks proceeding from China and other emerging economies. In addition, negative interest rates were an obstacle to global financial markets. Some of these pressures eased beginning in mid-February, particularly as oil prices began to rise and the U.S. dollar weakened relative to other global currencies. The remainder of the period was somewhat calmer by comparison — until, that is, U.K. voters elected in late June to leave the European Union. This surprising event caused some turmoil for U.S. markets, but it has not seemed to pose a substantial economic or market risk to the United States. Indeed, with the appointment of a new British Prime Minister shortly after period-end, we are cautiously optimistic that the period of fear and uncertainty stemming from “Brexit” will prove to be short-lived. How did the fund perform in this environment? The fund’s class IA shares returned 3.21%, which was only slightly lower than its all-stock benchmark, the S&P 500 Index, which returned 3.84%. Our corporate bond, Treasury, and other fixed-income holdings helped stabilize performances somewhat. However, the fund’s results lagged its custom stock/bond secondary benchmark. In terms of stocks, we avoided a number of mega-cap companies — some of the more stable, defensive companies available to investors — and this hurt relative results. In short, we believed these companies were not attractive on their fundamental merits but were places for investors to hide during the period. Similarly, our preference for smaller, growth-oriented biotech stocks over the stocks of larger, more stable pharmaceutical companies proved to be a drag on relative results. In addition, our emphasis on financial stocks that we believed would stand to benefit from rising interest rates detracted from relative returns, as rates actually declined during the period as a result of macroeconomic fears. What are your thoughts on the fundamentals of the investment-grade corporate bond sector, where the fund had approximately 15% of its assets invested? U.S. corporate fundamentals have been generally solid, in our view, though we think we are past the peak levels of U.S. corporate health. That said, we expect companies’ profit margins and general indebtedness to remain at current levels, or even to deteriorate slightly from where they stood at the end of June 2016. Another positive factor for the investment-grade market was the healthy supply of new bonds. Issuance remained elevated through the first half of 2016, as companies sought to take advantage of low interest rates to fund mergers and acquisitions. However, the new issue calendar slowed toward the end of the period with the approach of Brexit, which worsened the regularly occurring slowdown in issuance that is caused by quarter-end corporate blackouts. We believe the implications of Brexit and the time frame of its effects are still uncertain. Nevertheless, we have continued to find current spread levels — or the general yield advantage offered by investment-grade bonds over safer Treasuries of similar maturity — to be attractive versus their underlying risks. What is your outlook for the U.S. economy and stock market? We continue to believe the U.S. economy is in the later stages of its expansionary cycle, and we think stock market volatility may continue to rise as this cycle matures. For the balance of 2016, we believe that U.S. companies will exhibit modestly accelerating, low- to mid-single-digit earnings growth. Although strength appeared to have returned to the U.S. dollar post-Brexit, we do not think this will be too much of a headwind for U.S. exporters, for example, and we expect relative stability in the price of oil to continue providing a boost to the energy sector. The global macroeconomic risks to this view cannot be ignored, however. Indeed, we have seen a wider range of potential outcomes for the markets than we have seen in recent history. From our perspective, China’s economic situation poses perhaps one of the more substantial risks to the global economy. We do not think China has shed any of its credit-growth problems, and the risk of policy error in China runs high, in our view. Indeed, the entire non-U.S. political arena has been fraught with a variety of uncertainties, so focusing on what could go wrong has become an important part of our analytical forecasting. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. 2 Putnam VT George Putnam Balanced Fund Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. Aaron joined Putnam in 2011 and has been in the industry since 1999. Portfolio Manager Paul Scanlon, CFA, is Co-Head of Fixed Income at Putnam. Paul joined Putnam in 1999 and has been in the investment industry since 1986. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.72% 0.97% Annualized expense ratio for the six-month period ended 6/30/16 0.73% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.69 $4.95 $3.67 $4.92 Ending value (after expenses) $1,032.10 $1,031.30 $1,021.23 $1,019.99 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT George Putnam Balanced Fund The fund’s portfolio 6/30/16 (Unaudited) COMMON STOCKS (60.6%)* Shares Value Basic materials (2.2%) Air Products & Chemicals, Inc. 1,013 $143,887 Albemarle Corp. 1,583 125,548 Alcoa, Inc. 3,762 34,874 ArcelorMittal SA (France) † 5,976 27,514 Axalta Coating Systems, Ltd. † 5,053 134,056 Barrick Gold Corp. (Canada) 1,423 30,381 Chemtura Corp. † 2,647 69,828 Dow Chemical Co. (The) 4,332 215,344 E.I. du Pont de Nemours & Co. 3,379 218,959 Ingevity Corp. † 574 19,539 Martin Marietta Materials, Inc. 403 77,376 Monsanto Co. 1,854 191,722 Multi Packaging Solutions International, Ltd. † 1,204 16,073 Newmont Mining Corp. 2,936 114,856 Nucor Corp. 1,278 63,146 PPG Industries, Inc. 1,998 208,092 Praxair, Inc. 923 103,736 Sealed Air Corp. 3,262 149,954 Sherwin-Williams Co. (The) 2,229 654,590 Smurfit Kappa Group PLC (Ireland) 2,266 49,584 Steel Dynamics, Inc. 576 14,112 Symrise AG (Germany) 972 66,233 W.R. Grace & Co. 468 34,262 Capital goods (3.2%) Allegion PLC (Ireland) 737 51,170 Ball Corp. 1,358 98,170 General Dynamics Corp. 6,773 943,073 Honeywell International, Inc. 4,593 534,258 KION Group AG (Germany) 1,018 49,240 Manitowoc Foodservice, Inc. † 16,746 295,065 Northrop Grumman Corp. 5,525 1,228,097 Pentair PLC 2,758 160,764 Raytheon Co. 1,918 260,752 Stericycle, Inc. † 1,025 106,723 Triumph Group, Inc. 1,990 70,645 United Technologies Corp. 2,298 235,660 Communication services (3.3%) American Tower Corp. R 5,460 620,311 AT&T, Inc. 33,900 1,464,819 Charter Communications, Inc. Class A † 2,545 581,889 Comcast Corp. Class A 11,329 738,538 DISH Network Corp. Class A † 1,707 89,447 Equinix, Inc. R 502 194,640 Level 3 Communications, Inc. † 9,712 500,071 Liberty Global PLC LiLAC Class A (United Kingdom) † 6 186 Conglomerates (1.1%) Danaher Corp. 4,315 435,815 Siemens AG (Germany) 1,640 167,998 Tyco International PLC 18,535 789,591 Consumer cyclicals (6.7%) Advance Auto Parts, Inc. 928 149,993 Amazon.com, Inc. † 2,087 1,493,499 COMMON STOCKS (60.6%)* cont. Shares Value Consumer cyclicals cont. AutoZone, Inc. † 130 $103,199 Brunswick Corp. 2,169 98,299 CaesarStone Sdot-Yam, Ltd. (Israel) † 4,023 139,839 CBS Corp. Class B (non-voting shares) 4,274 232,677 Criteo SA ADR (France) † 1,765 81,049 Ctrip.com International, Ltd. ADR (China) † 4,562 187,954 Dollar General Corp. 3,563 334,922 Five Below, Inc. † 3,285 152,457 GNC Holdings, Inc. Class A 3,651 88,683 Hanesbrands, Inc. 12,271 308,370 Hilton Worldwide Holdings, Inc. 13,210 297,621 Home Depot, Inc. (The) 5,569 711,106 Johnson Controls, Inc. 5,308 234,932 Live Nation Entertainment, Inc. † 15,572 365,942 MasterCard, Inc. Class A 4,255 374,695 NIKE, Inc. Class B 6,934 382,757 Penn National Gaming, Inc. † 13,777 192,189 Priceline Group, Inc. (The) † 400 499,364 RE/MAX Holdings, Inc. Class A 7,302 293,979 Rollins, Inc. 6,203 181,562 Time Warner, Inc. 4,448 327,106 TJX Cos., Inc. (The) 5,561 429,476 Vulcan Materials Co. 489 58,856 Wal-Mart Stores, Inc. 2,594 189,414 Walt Disney Co. (The) 3,124 305,590 Wynn Resorts, Ltd. 2,254 204,303 Consumer staples (7.4%) Avon Products, Inc. 10,732 40,567 Bright Horizons Family Solutions, Inc. † 2,531 167,831 Campbell Soup Co. 776 51,627 Chipotle Mexican Grill, Inc. † 76 30,610 Costco Wholesale Corp. 3,319 521,216 Coty, Inc. Class A 7,319 190,221 CVS Health Corp. 5,540 530,400 Delivery Hero Holding GmbH (acquired 6/12/15, cost $46,212) (Private) (Germany) † ∆ ∆ F 6 37,504 Dr. Pepper Snapple Group, Inc. 4,313 416,765 Edgewell Personal Care Co. † 3,825 322,868 General Mills, Inc. 2,615 186,502 Hain Celestial Group, Inc. (The) † 1,233 61,342 JM Smucker Co. (The) 2,614 398,400 Kellogg Co. 1,093 89,243 Kraft Heinz Co. (The) 6,207 549,195 Kroger Co. (The) 8,888 326,990 LKQ Corp. † 2,591 82,135 Mead Johnson Nutrition Co. 1,916 173,877 Molson Coors Brewing Co. Class B 2,917 294,996 Monster Beverage Corp. † 3,812 612,627 Nomad Foods, Ltd. (United Kingdom) † 6,332 50,529 PepsiCo, Inc. 15,082 1,597,787 Philip Morris International, Inc. 6,684 679,896 Procter & Gamble Co. (The) 5,206 440,792 Restaurant Brands International LP (Units) (Canada) 18 749 Restaurant Brands International, Inc. (Canada) 4,238 176,301 Reynolds American, Inc. 3,536 190,696 Putnam VT George Putnam Balanced Fund 5 COMMON STOCKS (60.6%)* cont. Shares Value Consumer staples cont. Spectrum Brands Holdings, Inc. 458 $54,644 Walgreens Boots Alliance, Inc. 7,724 643,177 Yum! Brands, Inc. 4,216 349,591 Energy (4.5%) Anadarko Petroleum Corp. 16,265 866,111 Antero Resources Corp. † 685 17,796 Apache Corp. 3,015 167,845 Baker Hughes, Inc. 1,870 84,393 California Resources Corp. 47 573 Cenovus Energy, Inc. (Canada) 10,390 143,712 Cheniere Energy, Inc. † 1,505 56,513 Chevron Corp. 6,782 710,957 Cimarex Energy Co. 583 69,564 Concho Resources, Inc. † 722 86,113 ConocoPhillips 8,259 360,092 Continental Resources, Inc. † 1,835 83,070 Devon Energy Corp. 2,166 78,518 Enterprise Products Partners LP 7,462 218,338 EOG Resources, Inc. 4,928 411,094 Exxon Mobil Corp. 109 10,218 Halliburton Co. 4,690 212,410 Hess Corp. 972 58,417 Independence Contract Drilling, Inc. † 6,201 33,671 Marathon Oil Corp. 15,198 228,122 Occidental Petroleum Corp. 3,578 270,354 Pioneer Natural Resources Co. 1,741 263,257 Range Resources Corp. 7,094 306,035 Rice Energy, Inc. † 1,945 42,868 Royal Dutch Shell PLC Class A (United Kingdom) 17,829 486,792 Schlumberger, Ltd. 659 52,114 Southwestern Energy Co. † 1,583 19,914 Suncor Energy, Inc. (Canada) 8,149 225,972 Suncor Energy, Inc. (Canada) 2,770 76,843 Targa Resources Corp. 656 27,644 Financials (9.3%) AllianceBernstein Holding LP 10,825 252,223 American International Group, Inc. 11,786 623,362 Ameriprise Financial, Inc. 2,487 223,457 Assured Guaranty, Ltd. 10,809 274,224 AvalonBay Communities, Inc. R 1,231 222,060 Bank of America Corp. 72,545 962,672 Bank of New York Mellon Corp. (The) 10,017 389,160 Berkshire Hathaway, Inc. Class B † 274 39,672 Boston Properties, Inc. R 1,688 222,647 Capital One Financial Corp. 4,635 294,369 CBRE Group, Inc. Class A † 2,311 61,195 Charles Schwab Corp. (The) 22,499 569,450 Chubb, Ltd. 3,492 456,439 Citigroup, Inc. 9,364 396,940 Equity Lifestyle Properties, Inc. R 1,577 126,239 Essex Property Trust, Inc. R 203 46,302 Federal Realty Investment Trust R 709 117,375 Gaming and Leisure Properties, Inc. R 6,027 207,811 General Growth Properties R 6,533 194,814 Genworth Financial, Inc. Class A † 31,166 80,408 Hartford Financial Services Group, Inc. (The) 9,201 408,340 COMMON STOCKS (60.6%)* cont. Shares Value Financials cont. Invesco, Ltd. 5,807 $148,311 JPMorgan Chase & Co. 18,895 1,174,135 KeyCorp 22,830 252,272 Kimco Realty Corp. R 1,788 56,107 KKR & Co. LP 31,702 391,203 Oportun Financial Corp. (acquired 6/23/15, cost $42,371) (Private) † ∆ ∆ F 14,867 38,134 Pebblebrook Hotel Trust R 1,813 47,591 Prudential PLC (United Kingdom) 19,891 338,859 Public Storage R 842 215,207 Simon Property Group, Inc. R 1,218 264,184 Synchrony Financial † 20,232 511,465 Visa, Inc. Class A 10,649 789,836 Vornado Realty Trust R 789 78,995 Wells Fargo & Co. 23,630 1,118,408 Health care (7.7%) Abbott Laboratories 1,547 60,813 Aetna, Inc. 1,095 133,732 Allergan PLC † 3,542 818,521 Amgen, Inc. 3,194 485,967 Anthem, Inc. 433 56,870 Baxter International, Inc. 2 90 Becton Dickinson and Co. 2,193 371,911 Biogen, Inc. † 1,725 417,140 Boston Scientific Corp. † 4,584 107,128 Bristol-Myers Squibb Co. 7,107 522,720 C.R. Bard, Inc. 1,304 306,649 Cardinal Health, Inc. 2,408 187,848 Celgene Corp. † 5,376 530,235 Cigna Corp. 2,135 273,259 Cooper Cos., Inc. (The) 1,180 202,453 DexCom, Inc. † 865 68,620 Edwards Lifesciences Corp. † 1,191 118,778 Eli Lilly & Co. 6,125 482,344 Express Scripts Holding Co. † 2,086 158,119 Gilead Sciences, Inc. 10,959 914,200 Henry Schein, Inc. † 677 119,694 HTG Molecular Diagnostics, Inc. † 726 1,888 Intuitive Surgical, Inc. † 450 297,635 Jazz Pharmaceuticals PLC † 696 98,352 Johnson & Johnson 3,120 378,456 Medivation, Inc. † 4,126 248,798 Medtronic PLC 2,991 259,529 Merck & Co., Inc. 10,472 603,292 Mylan NV † 6,227 269,255 Pfizer, Inc. 15,686 552,304 Press Ganey Holdings, Inc. † 1,523 59,930 Service Corp. International/US 4,324 116,921 TESARO, Inc. † 3,009 252,906 Ventas, Inc. R 2,803 204,114 Technology (11.4%) Adobe Systems, Inc. † 4,564 437,186 Agilent Technologies, Inc. 7,158 317,529 Alibaba Group Holding, Ltd. ADR (China) † 2,635 209,562 Alphabet, Inc. Class A † 2,785 1,959,331 Analog Devices, Inc. 1,764 99,913 6 Putnam VT George Putnam Balanced Fund COMMON STOCKS (60.6%)* cont. Shares Value Technology cont. Apple, Inc. 24,107 $2,304,629 Broadcom, Ltd. 1,185 184,149 Castlight Health, Inc. Class B † 26,495 104,920 Cisco Systems, Inc. 29,572 848,421 Computer Sciences Corp. 4,920 244,278 EMC Corp. 15,128 411,028 Facebook, Inc. Class A † 11,438 1,307,135 Fidelity National Information Services, Inc. 4,373 322,203 GoDaddy, Inc. Class A † 2,871 89,546 Hewlett Packard Enterprise Co. 8,330 152,189 HP, Inc. 21,578 270,804 Intel Corp. 6 197 L-3 Communications Holdings, Inc. 2,406 352,936 Lam Research Corp. 3,567 299,842 Micron Technology, Inc. † 17,868 245,864 Microsoft Corp. 33,669 1,722,843 NVIDIA Corp. 6,664 313,275 ON Semiconductor Corp. † 6,163 54,358 Oracle Corp. 4,935 201,990 QUALCOMM, Inc. 5,110 273,743 salesforce.com, Inc. † 5,737 455,575 TE Connectivity, Ltd. 3,634 207,538 Tencent Holdings, Ltd. (China) 3,736 85,112 Texas Instruments, Inc. 6,713 420,569 TubeMogul, Inc. † 2,650 31,535 Wix.com, Ltd. (Israel) † 3,290 99,852 Yahoo!, Inc. † 5,987 224,872 Transportation (1.1%) American Airlines Group, Inc. 7,859 222,488 Union Pacific Corp. 9,175 800,519 United Parcel Service, Inc. Class B 3,555 382,945 Utilities and power (2.7%) American Electric Power Co., Inc. 2,708 189,804 American Water Works Co., Inc. 3,276 276,855 Calpine Corp. † 20,165 297,434 Edison International 2,022 157,049 ENI SpA (Italy) 21,073 340,217 Exelon Corp. 12,661 460,354 NextEra Energy Partners LP 3,628 110,219 NextEra Energy, Inc. 3,361 438,274 NRG Energy, Inc. 24,291 364,122 NRG Yield, Inc. Class C 6,874 107,166 PG&E Corp. 5,839 373,229 Sempra Energy 2,118 241,494 Total common stocks (cost $71,214,318) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.4%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, February 20, 2045 $93,736 $100,133 3 1/2s, TBA, August 1, 2046 1,000,000 1,059,727 3 1/2s, TBA, July 1, 2046 1,000,000 1,061,172 3s, TBA, August 1, 2046 1,000,000 1,043,164 3s, TBA, July 1, 2046 1,000,000 1,045,156 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.2%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations (8.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $296,408 $335,079 5s, August 1, 2033 109,977 122,595 4 1/2s, November 1, 2044 1,870,417 2,070,245 4 1/2s, TBA, July 1, 2046 2,000,000 2,183,438 4s, TBA, August 1, 2046 1,000,000 1,071,328 4s, TBA, July 1, 2046 1,000,000 1,072,188 3 1/2s, TBA, July 1, 2046 2,000,000 2,109,844 3s, June 1, 2046 ## 1,000,000 1,044,531 3s, TBA, July 1, 2046 1,000,000 1,037,578 Total U.S. government and agency mortgage obligations (cost $15,216,568) U.S. TREASURY OBLIGATIONS (10.1%)* Principal amount Value U.S. Treasury Bonds 2 3/4s, August 15, 2042 $980,000 $1,078,498 U.S. Treasury Notes 2 1/8s, May 15, 2025 300,000 316,875 2s, November 30, 2020 3,450,000 3,605,014 1 3/8s, September 30, 2018 2,280,000 2,317,941 1 1/8s, December 31, 2019 950,000 960,316 0 3/4s, March 31, 2018 3,320,000 3,329,322 0 3/4s, December 31, 2017 1,030,000 1,032,811 Total U.S. treasury obligations (cost $12,325,642) CORPORATE BONDS AND NOTES (16.5%)* Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $22,000 $27,823 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 15,000 15,919 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 42,000 39,834 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 53,000 51,623 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 12,692 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 29,818 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 35,000 37,067 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,448 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 11,000 10,783 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 195,529 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6s, 2041 (Canada) 5,000 4,325 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 81,000 75,735 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 54,000 47,790 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 35,000 32,900 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 14,536 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Basic materials cont. INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 $12,000 $11,700 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 54,962 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 140,000 187,937 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 10,000 13,345 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,485 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 82,000 108,486 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 5,000 5,300 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 104,000 141,690 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 15,000 16,967 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 30,000 42,019 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 173,497 United Technologies Corp. sr. unsec. unsub. notes 5.7s, 2040 15,000 19,663 Communication services (1.4%) American Tower Corp. sr. unsec. notes 4s, 2025 R 20,000 21,269 American Tower Corp. sr. unsec. notes 3.4s, 2019 R 71,000 73,934 American Tower Corp. sr. unsec. unsub. bonds 3 3/8s, 2026 R 75,000 75,390 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 12,000 12,298 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 30,000 32,000 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484s, 2045 117,000 139,700 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908s, 2025 38,000 41,545 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 25,000 35,654 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 36,962 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 10,000 10,975 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 114,464 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,831 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 55,000 76,690 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,614 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 37,029 SBA Tower Trust 144A sr. notes 5.101s, 2017 175,000 175,259 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 64,485 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 200,000 199,500 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Communication services cont. Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) $150,000 $166,057 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 12,773 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 94,000 107,244 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,000 2,553 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 157,000 163,484 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 138,140 Conglomerates (0.2%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 241,000 255,761 Consumer cyclicals (2.0%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 25,000 36,098 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 135,000 176,302 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 30,000 31,679 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 92,000 100,558 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 74,000 65,200 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 127,000 180,052 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 60,000 62,290 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 98,434 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 10,000 10,386 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 34,000 51,881 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s,2043 210,000 268,868 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 28,048 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 40,000 47,447 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 142,000 145,690 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 90,000 103,312 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 127,698 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 48,000 54,402 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 22,000 24,186 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 30,343 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 45,100 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 40,000 42,100 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 17,000 18,681 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 15,000 17,341 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. NVR, Inc. sr. unsec. notes 3.95s, 2022 $65,000 $68,857 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 25,000 26,904 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55s, 2026 45,000 47,182 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.6s, 2026 55,000 57,928 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 94,000 108,883 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 16,000 16,949 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 50,000 51,250 QVC, Inc. company guaranty sr. notes 4.85s, 2024 50,000 51,758 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 52,000 58,362 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 55,000 54,993 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 62,826 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 49,982 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 20,000 21,351 Consumer staples (1.4%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 215,000 251,946 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 25,000 26,781 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 39,844 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 140,698 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 148,955 187,430 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 14,004 14,071 Diageo Investment Corp. company guaranty sr. unsec. notes 8s, 2022 74,000 97,877 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 150,000 204,356 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 85,000 103,057 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 32,000 34,398 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s,2039 55,000 75,102 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,586 Kraft Heinz Foods Co. 144A company guaranty sr. unsec. unsub. bonds 4 3/8s, 2046 120,000 126,903 McDonald’s Corp. sr. unsec. unsub. notes 5.7s,2039 90,000 111,830 McDonald’s Corp. sr. unsec. unsub. notes Ser. MTN, 6.3s, 2038 75,000 99,190 Newell Brands, Inc. sr. unsec. unsub. notes 4.2s,2026 105,000 113,825 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 18,965 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 26,522 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45s, 2026 80,000 82,123 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Energy (0.9%) BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119s, 2026 (United Kingdom) $70,000 $71,231 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 20,000 19,164 EOG Resources, Inc. sr. unsec. unsub. notes 5 5/8s, 2019 30,000 33,147 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 70,000 67,233 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 63,159 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 110,000 131,060 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 26,549 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,978 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 60,000 36,600 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 35,000 26,600 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 35,000 28,088 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 130,000 119,074 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 60,000 57,744 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 120,000 84,162 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8s, 2019 110,000 126,051 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 83,842 Tosco Corp. company guaranty sr. unsec. notes 8 1/8s, 2030 72,000 96,103 Williams Partners LP sr. unsec. sub. notes 4.3s,2024 42,000 39,533 Financials (6.1%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 69,512 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 120,000 168,890 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 25,000 25,609 Air Lease Corp. sr. unsec. unsub. notes 3 3/8s,2021 80,000 81,998 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 75,000 75,188 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 45,000 42,470 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 114,000 143,290 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 195,127 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 99,358 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 75,000 77,921 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 32,000 32,480 Bank of America Corp. unsec. sub. notes 6.11s,2037 150,000 177,861 Barclays Bank PLC 144A unsec. sub. notes 10.179s, 2021 (United Kingdom) 120,000 151,263 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 73,000 80,519 Putnam VT George Putnam Balanced Fund9 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. BGC Partners, Inc. 144A sr. unsec. notes 5 1/8s,2021 $10,000 $10,111 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 209,487 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s,2022 110,000 116,119 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 80,000 82,243 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 27,000 28,117 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 73,000 74,634 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 64,000 62,560 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 23,000 22,080 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 40,000 41,200 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 150,000 178,875 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 47,000 56,759 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 122,000 132,563 EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R 50,000 52,910 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 35,000 35,394 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 29,000 26,970 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 307,221 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 60,000 60,367 Highwood Realty LP sr. unsec. unsub. notes 5.85s, 2017 R 135,000 138,821 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 30,000 30,159 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 200,000 238,602 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 200,000 219,714 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 45,000 48,206 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.3s, perpetual maturity 35,000 34,869 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 110,000 112,200 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 60,000 70,153 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 45,000 49,050 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 100,000 127,686 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 245,000 252,457 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 155,000 231,948 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 477,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 30,000 32,263 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 60,000 83,837 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 $35,000 $29,575 Nordea Bank AB 144A unsec. sub. notes 4 7/8s, 2021 (Sweden) 200,000 219,941 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 56,000 64,928 Pacific LifeCorp 144A sr. unsec. notes 6s, 2020 30,000 33,537 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 33,000 36,360 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s,2037 228,000 209,190 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 35,000 36,313 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 137,000 133,575 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 45,334 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 132,031 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 45,000 48,148 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 215,000 200,488 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 66,228 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 200,000 202,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.653s, 2037 306,000 252,823 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 40,000 54,338 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 55,074 UBS AG unsec. sub. notes 5 1/8s, 2024 (Switzerland) 360,000 369,155 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.6s, 2024 R 90,000 90,675 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 65,000 68,900 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,002 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 135,000 140,412 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 30,000 29,925 Government (0.6%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 691,182 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 10,000 10,478 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 10,000 10,501 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 5,000 5,193 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 48,000 65,103 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 30,000 31,469 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 55,000 57,097 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 10,000 10,350 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 20,000 19,800 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 70,000 72,826 10Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 $13,000 $14,260 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 34,000 38,767 Technology (0.5%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 65,000 70,816 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35s, 2046 28,000 30,103 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45s, 2023 171,000 177,425 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 122,000 127,116 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s,2018 20,000 21,850 Oracle Corp. sr. unsec. unsub. notes 2.65s, 2026 205,000 205,514 Transportation (0.3%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 35,000 39,725 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 104,853 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 51,690 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 2,948 2,998 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 11,306 11,575 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 60,000 73,952 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15s, 2022 81,791 92,424 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 19,418 20,438 Utilities and power (1.7%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 55,000 66,132 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 1,000 1,005 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 15,000 19,443 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 35,000 37,751 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 105,500 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 75,000 87,659 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 160,139 Electricite de France (EDF) 144A sr. unsec. unsub. notes 6s, 2114 (France) 100,000 106,001 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 47,021 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55s, 2026 45,000 46,046 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 33,564 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 122,052 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 36,960 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 140,000 152,534 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 30,000 39,480 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Utilities and power cont. ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 $40,000 $42,409 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 16,000 15,788 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 40,000 40,143 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 30,000 30,313 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 14,016 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 55,000 70,039 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 60,000 66,514 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 74,533 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 30,000 39,030 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 37,000 37,364 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 99,000 84,026 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 135,000 157,937 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 180,000 127,350 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 300,000 238,014 Total corporate bonds and notes (cost $19,216,128) MORTGAGE-BACKED SECURITIES (1.6%)* Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.901s, 2049 $285,000 $293,579 Ser. 14-GC21, Class AS, 4.026s, 2047 93,000 101,825 COMM Mortgage Trust FRB Ser. 14-CR18, Class C, 4.896s, 2047 161,000 167,329 FRB Ser. 14-UBS6, Class C, 4.614s, 2047 68,000 65,215 Ser. 13-CR13, Class AM, 4.449s, 2023 100,000 110,416 Ser. 12-LC4, Class AM, 4.063s, 2044 89,000 97,215 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 569,736 9,459 FRB Ser. T-56, Class 2, IO, zero %, 2043 500,569 — FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class A4, 5.399s, 2045 7,603 7,601 FRB Ser. 13-C10, Class C, 4.293s, 2047 109,000 109,414 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 26,701 27,270 Ser. 98-C4, Class H, 5.6s, 2035 48,753 49,403 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.56s, 2046 77,000 83,385 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.82s, 2042 55,000 53,268 Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.704s, 2045 217,000 218,758 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 93,169 93,225 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 241,907 60,477 Wells Fargo Commercial Mortgage Trust Ser. 12-LC5, Class AS, 3.539s, 2045 61,000 64,515 Putnam VT George Putnam Balanced Fund 11 MORTGAGE-BACKED SECURITIES (1.6%)* cont. Principal amount Value WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 $24,000 $24,535 Ser. 13-C18, Class AS, 4.387s, 2046 150,000 167,567 Ser. 13-UBS1, Class AS, 4.306s, 2046 101,000 112,325 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C3, Class D, 5.807s, 2044 82,000 84,198 Total mortgage-backed securities (cost $2,030,887) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $45,483 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 84,564 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 51,389 Total municipal bonds and notes (cost $125,189) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Oportun Financial Corp. Ser. A-1, zero % cv. pfd. (acquired 6/23/15, cost $117) (Private) † ∆ ∆ F 41 $105 Oportun Financial Corp. Ser. B-1, zero % cv. pfd. (acquired 6/23/15, cost $2,211) (Private) † ∆ ∆ F 702 1,990 Oportun Financial Corp. Ser. C-1, zero % cv. pfd. (acquired 6/23/15, cost $5,197) (Private) † ∆ ∆ F 1,021 4,677 Oportun Financial Corp. Ser. D-1, zero % cv. pfd. (acquired 6/23/15, cost $7,538) (Private) † ∆ ∆ F 1,481 6,784 Oportun Financial Corp. Ser. E-1, zero % cv. pfd. (acquired 6/23/15, cost $4,227) (Private) † ∆ ∆ F 770 3,805 Oportun Financial Corp. Ser. F, zero % cv. pfd. (acquired 6/23/15, cost $12,764) (Private) † ∆ ∆ F 1,662 11,488 Oportun Financial Corp. Ser. F-1, zero % cv. pfd. (acquired 6/23/15, cost $35,793) (Private) † ∆ ∆ F 12,559 32,214 Oportun Financial Corp. Ser. G, zero % cv. pfd. (acquired 6/23/15, cost $45,261) (Private) † ∆ ∆ F 15,881 40,735 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $72,763) (Private) † ∆ ∆ F 25,555 65,486 Total convertible preferred stocks (cost $185,871) SHORT-TERM INVESTMENTS (8.6%) Shares Value Putnam Short Term Investment Fund 0.47% L 10,845,590 $10,845,590 Total short-term investments (cost $10,845,590) Total investments (cost $131,160,193) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $125,399,651. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $242,922, or 0.2% of net assets. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,498,528 to cover certain derivative contracts, and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 12 Putnam VT George Putnam Balanced Fund FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $4,028,053) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 7/21/16 $312,494 $311,105 $1,389 Barclays Bank PLC Canadian Dollar Sell 7/21/16 427,522 420,736 (6,786) Citibank, N.A. Euro Sell 9/21/16 229,590 231,287 1,697 Credit Suisse International British Pound Sell 9/21/16 797,744 863,461 65,717 JPMorgan Chase Bank N.A. British Pound Sell 9/21/16 379,555 410,904 31,349 Canadian Dollar Sell 7/21/16 473,502 466,132 (7,370) State Street Bank and Trust Co. British Pound Buy 9/21/16 364,633 401,634 (37,001) Canadian Dollar Sell 7/21/16 7,275 7,169 (106) Euro Sell 9/21/16 303,152 305,423 2,271 Israeli Shekel Sell 7/21/16 254,774 260,900 6,126 UBS AG Euro Sell 9/21/16 331,308 333,812 2,504 WestPac Banking Corp. Canadian Dollar Sell 7/21/16 15,714 15,490 (224) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/16 (proceeds receivable Principal Settlement $4,204,414) (Unaudited) amount date Value Federal National Mortgage Association, 4s, July1,2046 $1,000,000 7/14/46 $1,072,188 Federal National Mortgage Association, 3s, July1,2046 1,000,000 7/14/46 1,037,578 Government National Mortgage Association, 3 1/2s, July1,2046 1,000,000 7/20/46 1,061,172 Government National Mortgage Association, 3s, July1,2046 1,000,000 7/20/46 1,045,156 Total Putnam VT George Putnam Balanced Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,620,335 $143,331 $—­ Capital goods 3,984,377 49,240 —­ Communication services 4,189,901 —­ —­ Conglomerates 1,225,406 167,998 —­ Consumer cyclicals 8,419,833 —­ —­ Consumer staples 9,231,574 —­ 37,504 Energy 5,182,528 486,792 —­ Financials 11,216,873 338,859 38,134 Health care 9,680,471 —­ —­ Technology 14,167,812 85,112 —­ Transportation 1,405,952 —­ —­ Utilities and power 3,016,000 340,217 —­ Total common stocks Convertible preferred stocks —­ —­ 167,284 Corporate bonds and notes —­ 20,632,908 —­ Mortgage-backed securities —­ 2,000,980 —­ Municipal bonds and notes —­ 181,436 —­ U.S. government and agency mortgage obligations —­ 15,356,178 —­ U.S. treasury obligations —­ 12,640,777 —­ Short-term investments 10,845,590 —­ —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $59,566 $—­ TBA sale commitments —­ (4,216,094) —­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 14Putnam VT George Putnam Balanced Fund Statement of assets and liabilities 6/30/16 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $120,314,603) $127,007,812 Affiliated issuers (identified cost $10,845,590) (Notes 1 and 5) 10,845,590 Foreign currency (cost $377) (Note 1) 377 Dividends, interest and other receivables 444,163 Receivable for shares of the fund sold 5,320 Receivable for investments sold 2,116,149 Receivable for sales of delayed delivery securities (Note 1) 3,153,369 Unrealized appreciation on forward currency contracts (Note 1) 111,053 Total assets Liabilities Payable to custodian 33,442 Payable for investments purchased 2,064,729 Payable for purchases of delayed delivery securities (Note 1) 11,610,309 Payable for shares of the fund repurchased 59,908 Payable for compensation of Manager (Note 2) 54,189 Payable for custodian fees (Note 2) 10,124 Payable for investor servicing fees (Note 2) 10,579 Payable for Trustee compensation and expenses (Note 2) 98,982 Payable for administrative services (Note 2) 488 Payable for distribution fees (Note 2) 12,357 Unrealized depreciation on forward currency contracts (Note 1) 51,487 TBA sale commitments, at value (proceeds receivable $4,204,414) (Note 1) 4,216,094 Other accrued expenses 61,494 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $176,811,047 Undistributed net investment income (Note 1) 709,394 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (58,861,958) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,741,168 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $65,352,076 Number of shares outstanding 6,574,244 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.94 Computation of net asset value Class IB Net assets $60,047,575 Number of shares outstanding 6,055,750 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.92 The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund15 Statement of operations Six months ended 6/30/16 (Unaudited) Investment income Interest (including interest income of $24,418 from investments in affiliated issuers) (Note 5) $767,439 Dividends (net of foreign tax of $5,236) 629,419 Total investment income Expenses Compensation of Manager (Note 2) 326,826 Investor servicing fees (Note 2) 43,758 Custodian fees (Note 2) 10,253 Trustee compensation and expenses (Note 2) 5,677 Distribution fees (Note 2) 75,056 Administrative services (Note 2) 1,443 Auditing and tax fees 40,394 Other 24,156 Fees waived and reimbursed by Manager (Note 2) (1,814) Total expenses Expense reduction (Note 2) (3,539) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 696,640 Net realized loss on swap contracts (Note 1) (47,272) Net realized gain on foreign currency transactions (Note 1) 38,439 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 4,531 Net unrealized appreciation of investments and TBA sale commitments during the period 2,137,775 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/16* 12/31/15 Decrease in net assets Operations: Net investment income $874,648 $1,914,410 Net realized gain on investments and foreign currency transactions 687,807 10,108,613 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 2,142,306 (13,162,835) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,324,359) (1,500,248) Class IB (1,070,801) (1,246,985) Decrease from capital share transactions (Note 4) (6,140,431) (20,189,940) Total decrease in net assets Net assets: Beginning of period 130,230,481 154,307,466 End of period (including undistributed net investment income of $709,394 and $2,229,906, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 16Putnam VT George Putnam Balanced Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 6/30/16† $9.83­ .07­ .24­ .31­ (.20) $9.94­ * $65,352­ .36 * g .76 * g 109 * e 12/31/15­ 10.12­ .15­ (.24) (.20) 9.83­ 67,397­ .72­ 1.45­ 223 e 12/31/14­ 9.29­ .15­ .85­ 1.00­ (.17) 10.12­ 10.93­ 78,207­ .73­ 1.56­ 215 e 12/31/13­ 8.00­ .15­ 1.31­ 1.46­ (.17) 9.29­ 18.46­ 83,435­ .73­ 1.74­ 79 f 12/31/12­ 7.25­ .15­ .77­ .92­ (.17) 8.00­ 12.77­ 82,153­ .74­ 1.99­ 87 f 12/31/11­ 7.21­ .15­ .06­ .21­ (.17) 7.25­ 2.88­ 83,017­ .74­ 2.07­ 100 f Class IB­ 6/30/16† $9.79­ .06­ .24­ .30­ (.17) $9.92­ * $60,048­ .48 * g .64 * g 109 * e 12/31/15­ 10.08­ .12­ (.24) (.17) 9.79­ 62,833­ .97­ 1.20­ 223 e 12/31/14­ 9.25­ .13­ .85­ .98­ (.15) 10.08­ 10.68­ 76,100­ .98­ 1.31­ 215 e 12/31/13­ 7.97­ .13­ 1.30­ 1.43­ (.15) 9.25­ 18.09­ 83,799­ .98­ 1.49­ 79 f 12/31/12­ 7.22­ .13­ .77­ .90­ (.15) 7.97­ 12.54­ 91,133­ .99­ 1.74­ 87 f 12/31/11­ 7.17­ .13­ .07­ .20­ (.15) 7.22­ 2.77­ 95,989­ .99­ 1.82­ 100 f * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 187% December 31, 2012 209 December 31, 2011 233 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than .01% as a percentage of average net assets per share for each class. (Note 2) The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund17 Notes to financial statements 6/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through June 30, 2016. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and common stocks (growth or value stocks or both) of large U.S. companies, with a greater focus on common stocks. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably 18 Putnam VT George Putnam Balanced Fund available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/ discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific securities, and to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value Putnam VT George Putnam Balanced Fund 19 of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,720 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $58,983,503 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $25,210,090 N/A $25,210,090 12/31/16 33,773,413 N/A 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $131,724,954, resulting in gross unrealized appreciation and depreciation of $11,771,147 and $5,642,699, respectively, or net unrealized appreciation of $6,128,448. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of 20 Putnam VT George Putnam Balanced Fund the shares of the fund. Approximately 38.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.261% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $1,814. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $22,630 Class IB 21,128 Total $43,758 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $14 under the expense offset arrangements and by $3,525 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $93, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $75,056 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $133,955,743 $140,851,761 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Putnam VT George Putnam Balanced Fund21 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/16 Year ended 12/31/15 Six months ended 6/30/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 110,267 $1,062,840 101,101 $1,026,330 129,745 $1,236,697 110,544 $1,105,702 Shares issued in connection with reinvestment of distributions 136,673 1,324,359 147,517 1,500,248 110,734 1,070,801 122,856 1,246,985 246,940 2,387,199 248,618 2,526,578 240,479 2,307,498 233,400 2,352,687 Shares repurchased (525,655) (5,058,392) (1,123,500) (11,296,083) (599,610) (5,776,736) (1,370,002) (13,773,122) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $11,927,885 $11,786,481 $12,868,776 $24,418 $10,845,590 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $—* Forward currency contracts (contract amount) $4,200,000 OTC total return swap contracts (notional) $170,000 *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $111,053 Payables $51,487 Total 22 Putnam VT George Putnam Balanced Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Forward currency contracts Swaps Total Foreign exchange contracts $— $30,288 $— $30,288 Equity contracts (5,278) — (47,272) $(52,550) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Swaps Total Foreign exchange contracts $4,438 $— $4,438 Equity contracts — 31,571 $31,571 Total Putnam VT George Putnam Balanced Fund 23 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $1,389 $— $1,697 $65,717 $31,349 $8,397 $2,504 $— $111,053 Total Assets $— $— Liabilities: Forward currency contracts # — 6,786 — — 7,370 37,107 — 224 51,487 Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— Net amount $1,389 $(6,786) $1,697 $65,717 $23,979 $(28,710) $2,504 $(224) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 24 Putnam VT George Putnam Balanced Fund Putnam VT George Putnam Balanced Fund25 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your 26Putnam VT George Putnam Balanced Fund fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that this expense limitation was not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2018. Putnam Management’s support for this expense limitation arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile Putnam VT George Putnam Balanced Fund 27 representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 1st 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 144, 139 and 130 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Advisor 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. VTSA021 301617 8/16 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 26, 2016
